Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Woodward Ickes, Jr., appeals the district court’s order granting Defendants’ motion for summary judgment in this civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ickes v. Wilson, No. 1:15-cv-00605-LO-IDD, 2016 WL 2853534 (E.D. Va. filed May 11, 2016 & entered May 13, 2016). We dispense with oral argument because the facts arid legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED